Title: From Benjamin Franklin to the Earl of Loudoun: Answers to Criticisms of the Supply Bill, [21 March 1757]
From: Franklin, Benjamin
To: Loudoun, John Campbell, 4th Earl of


When news that Lord Loudoun intended to hold a council of war in Philadelphia reached there in mid-January 1757, it was apparent that he and his plans would have a powerful effect on local affairs. It was reported, for example, that Governor Denny “proposes to lay Mr. F’s Conduct before Lord Loudoun … [who] can and I hope will bring him to an Ecclaircissment on which it may be determined what further measures to take with him.” The postponement of the conference from February 17 to March 15 delayed decisions still further; the Council gave Denny their unanimous opinion, March 5, that the supply bill “should be detained till Lord Loudoun’s arrival, as something might be expected to be said by him on the Subject which might extricate the Governor and Assembly out of the Difficulties attending the passing Such a Bill.” At the same time, Loudoun’s request that the newly appointed Assembly agent not depart for England until after the general’s visit to Philadelphia foreshadowed the important role Franklin was to play in the conferences.
Word of the postponement did not reach the southern colonies in time to delay departures from them, so Governors Arthur Dobbs of North Carolina, Robert Dinwiddie of Virginia, and Horatio Sharpe of Maryland, and Col. George Washington, commander of the Virginia troops, waited in Philadelphia nearly a month for Loudoun’s arrival. Col. John Hunter, money agent; Christopher Kilby, contractor for supplies; Edmund Atkin, the Southern Indian agent; Col. John Stanwix; the colonels of the Pennsylvania battalions; George Croghan; and the Rev. Michael Schlatter were also among the dignitaries who gathered to consult with Loudoun. He also talked with Israel Pemberton and other prominent Philadelphians as well as with provincial officials. The formal council of war with the four governors (including Denny) came to quick agreement on the support and disposition of military forces in the south for the 1757 campaign: Colonel Stanwix to command half a battalion of the Royal American Regiment and 1000 Pennsylvania provincials using Carlisle as his principal base; 1100 Virginia and Maryland troops to guard the frontier in those  provinces; and Lt. Col. Henry Bouquet to command half a battalion of Royal Americans and 1000 or more provincials in South Carolina to repel a rumored French attack there. Loudoun also dealt at length with such matters as officers’ rank, supplies, and payment of troops.
Though Franklin probably participated informally in this planning, Loudoun recorded conversations with him only about provincial affairs. On the first day he “Talked over the Situation of this Country [Pennsylvania] and the Deplorable State it appears to be in” with “Mr. Frankland,” who “promises to do every thing in his Power.” The same day Loudoun sought the advice of Governors Dobbs, Dinwiddie, and Sharpe in “Setting Right the Affairs” of Pennsylvania, and asked Denny “to consider if any, or which of the Instructions [from the Proprietors on money bills] could be given up; and promised, on receiving the Governor’s answer, he would ask the same of the Assembly, and endeavour to reconcile Matters, that there might be no longer Delay in raising the Sums necessary.” After discussion in Council, Richard Peters and Benjamin Chew were appointed to “digest” the concessions agreed upon. The document they prepared, entitled “Propositions in Relation to the Money Bill now under the Consideration of the Governor of Pennsylvania,” was submitted, amended, and approved on March 17. It dealt with eight objections to the bill, similar to, but not wholly identical with, the points raised in Denny’s message of February 11 and rebutted by the Assembly committee’s report of the 17th. On three or possibly four of these he was now willing to yield if necessary, but on the others he offered no concessions.
Meanwhile Franklin had been added hastily to the Assembly committee appointed to deliver a congratulatory address to Loudoun, done March 16, to which the general replied politely, but warned that unless “all Animosities and Differences should be laid aside … they must not blame him” for unwelcome consequences. The same day Loudoun also warned that obstructionists “must Stand in a bad light at home,” and on the 18th he told Israel Pemberton that Indian affairs had been taken out of the hands of the several provinces “and more so out of Private Societys,” a pointed reference to the intrusion of the Quakers at recent Indian treaties. That evening, “Lord Loudoun, the Gentlemen Strangers in the Place, the Officers of the Royal Americans, and a Number of the principal Inhabitants of the Town, were genteelly entertained by the Corporation at the State-House.”
On March 19, Loudoun recorded that “whilst Mr. Frankland and I were talking over talking over [sic] the Affairs in Dispute between the Governor and the Assembly in order to trie to bring them to an agreement which the Governor had desierd I might trie with Mr. Frankland[,] when[?] Dinwiddie Called and afterwards Mr. Denny both which were called on at Mr. Frankland’s Desier and we went throu the dispute over the Bill. Neither of them[?] agreed in the Facts which the other aledged but Mr. Frankland was much more acquainted[?] with the Affair than the Governor.” Probably at this time Loudoun showed to Franklin and Speaker Norris the Propositions approved by Denny and the Council on March 17 and a summary of the objections to the £100,000 supply bill and asked for a reply. Their answer is printed here from the original in Franklin’s hand among Lord Loudoun’s papers.
  
[March 21, 1757]
A. The Assessors are yearly chosen by the People, and if there is any Complaint of unequal Taxation, (which there always will be in every Country) it does not with us lie against the Assessors as unjust and partial, so much as against the Concealment of Estates, and the imperfect Manner of obtaining a Knowledge of them, which is intended soon to be remedied. The Commissioners and Assessors who tax the People are oblig’d, by a Law pass’d in the 6th Year of the present Reign, to lay their Assessments and Accounts before the Justices and Grand Juries of the County Courts, which has accordingly been done ever since that Law passed: Yet no Complaints have ever to this Day been made to the Assembly by any of the Courts, of any Injustice in the Assessors. And it seems extraordinary that this Matter should at this Time be press’d, by the Governor who is never tax’d, and by the Proprietors who exempt themselves from Taxes, while the People, who alone are affected by any Inequality, are as easy as they generally are in any Country. The Assembly, however, have already determin’d to prepare a particular Bill, to regulate the Assessing and Levying of Taxes; but they chose to make Use of the old Method in the present proposed Tax, not because they fully approved of it, but because the King’s Service required an immediate Supply, and the Changing of established Modes, in a Matter so interesting as that of Taxation, would, as they had found by Experience in the Attempt made this present Session, take up much Time, and might fail at last. The Mode directed in the £100,000 Bill now before the Governor, is the same that has been used in this Province from the Beginning, and the same that is directed by the Act for granting £60,000 pass’d the last Year, is now practic’d in the Execution of that Act, and all the Officers concerned are well acquainted with it. It seem’d therefore the Method most eligible on the present Emergency, which is become so pressing, that a Compliance with the Proposal in the first Clause, tho’ it should on Consideration be found reasonable, is now impracticable. The Bill expressly mentions, that the Tax is to be on all Estate both real and personal, the Proprietary Estate only excepted.
B. The Committee for Disposing of the Money and Auditing the Accounts, are expresly named in the Bill, and two of them are of the Council.
C. The Provincial Treasurer is required to give in a new Security by the present Bill; the Sum is also named in the Body of the Bill, to wit, £5000 and as the People must not only pay the Tax, but make good any Deficiency however arising, there is no doubt but Assemblies will always be ready to make such Provision as shall be found necessary to secure the Money in the Hands of their Treasurer, by a particular Bill for that purpose.
D. As the present Money Bill is form’d, none of the Money can be issued without the Governor’s Assent and Approbation, and it is in his Power at any time to regulate the Manner in which that Assent shall be signified.

E. The Governors of this Province have always had the Disposal of all Presents to Indians, and the Choice of all Commissioners appointed to make Treaties with them. The Assemblies never claim’d any Power of this kind. The Proprietaries are hereditary Governors of this Province; they have a noble Support in the Quit Rents; they ought therefore to govern the Province in person: But they live in England, make private Estate of the Quit Rents, and send Deputies to govern in their Stead. Their Deputies have also a Support, (which we have establish’d by Law) in the Money arising from Licences, &c. suppos’d to be near £1000 Sterling per Annum. Thus we actually pay two Supports, and yet have not the full Benefit of one Governor: For the Proprietors live at a great Distance, and cannot readily be apply’d to on any Emergency of Government, and their Deputy is so restrain’d, as that he cannot use his own Judgment. When our Lieut. Governors were at Liberty to act as Governors, and to pass such Laws as they found for the Benefit of the People, they have always received from the Assembly additional Yearly Marks of the People’s Gratitude and Respect. Above £30,000 has been given by the Assemblies within these 30 Years, to Governors, out of the Funds which by Law the Assemblies had the sole Disposition of.
F. The Assembly have great Respect for their present Governor, and if he would think fit himself to hear and answer their Complaints, it might probably be very agreable to the Assembly to have an Opportunity of laying them before him. But as there are some of his Council, who are suspected to be the Advisers of all the Measures, and even Procurers of the Instructions to be complain’d of as Grievances; Men who are look’d upon as Enemies to the House and to the People, attach’d to the Proprietors by profitable Offices held during Pleasure, it seems as if it could answer no good End, but rather tend to continue and increase Contention, if the Council are to consider those Complaints and advise the Answers.
G. The Naming of the Treasurer’s Securities in the Body of the Bill, is unusual if not intirely new, and may be attended with Inconvenience: For if the Securities, after consenting to be nam’d in the Bill, should change their Minds when the Law had pass’d, the Treasurer could not act without a new Law naming others; unless those named were compell’d under a Penalty to become Securities, which would seem extraordinary. If the Securities are such as the Governor has no Objection to on Account of Insufficiency it is all that appears to be necessary. And he is the sole Judge of their Sufficiency.
 
Endorsed: Extracts and answers to Points Proposed to be amended in the Bill Receved from Mr Frankland at Philadelphia March 21t 1757 Rec. March 21t
